Citation Nr: 1725300	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-21 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a stress fracture, right tibia.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a stress fracture, left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from April 1990 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2010 substantive appeal to the Board, he requested to testify at a hearing before a Veterans Law Judge (VLJ) via videoconference.  See 38 C.F.R. § 20.700 (2016).  The Veteran failed to appear at a hearing on December 13, 2016 at a VA facility in West Palm Beach, Florida.  On January 5, 2017, he wrote that he received the notice of the December 13, 2016, hearing on January 4, 2017.  The Veteran continued that he did not receive the notice sooner because he works for the United States government and was stationed at the United States embassy in Manila.  He is scheduled to be posted there for three to five years.  

If an appellant fails to appear for a hearing, a motion for a new hearing date following his or her failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2016).  The request for a new hearing will not be granted unless the failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  

In this case, the Veteran did not submit written notice within 15 days of the missed hearing.  However, the Board notes that the Veteran did not receive notification of the hearing until 22 days after it was to take place and that he wrote to VA explaining the circumstances within one day of receiving the notice.  Furthermore, the Veteran did not receive notice of the hearing in a timely manner due to his service overseas with the United States government.  In light of these circumstances, the Board finds the Veteran had good cause for his failure to appear at the hearing, that his request for a new hearing was timely, and that he could not have requested a new hearing date prior to the hearing.  As such, the claim must be remanded so that the Veteran may be provided with a hearing.  Given that the Veteran is posted to the United States embassy in Manila and that VA conducts hearings at that location, his hearing should be scheduled so that he can appear by videoconference at that location.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO in Manila, the Republic of the Philippines, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.









	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


